NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

THOMAS M. ROYSTON,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3095

Petition for review of the Merit Systems Proteotion
Board in case no. DC315H110613-I-1.

ON MOTION

ORDER

The Department of Defense moves to recaption to name
the Merit Systems Protection Board as respondent.

Pursuant to 5 U.S.C. § 7703(¢1)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,

the Board dismissed Royston’s appeal for lack of jurisdic-

ROYSTON V. MSPB 2

tion. Thus, the Board is the proper respondent in this
petition for revieW.

Accordingly,
IT ls ORDERED THAT:
The motion is granted The revised official caption is

reflected above. The Board should calculate its brief due
date from the date of filing of this order.

FoR THE CoURT

JUN 1 3 mm /S/ Jan H@rbaiy
Date J an Horbaly
Clerk
cc: Thomas M. Royston ~
Michael D. Austin, Esq.
J ames M. Eisenmann, Esq.
321 FlLEo
EALSFOR
"‘°`“r‘»’¢'é‘¥=*§l>§’§,~i.""¢':’.ncun

JUN '| 5 2012
JANHURBALY
CLERK